United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY, SURFACE
DEPLOYMENT & DISTRIBUTION
COMMAND, Fort Eustis, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-180
Issued: May 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal from a May 8, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish carpal tunnel
syndrome due to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 8, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant noted that she worked for the Federal Government for 35 years, of
which 25 years required repetitive use of her fingers on a daily basis. She worked at a
workstation that was not ergonomically designed for her body. Appellant’s carpal tunnel
syndrome required surgical treatment.
FACTUAL HISTORY
On March 9, 2012 appellant, then a 68-year-old safety and occupational health specialist,
filed an occupational disease claim (Form CA-2) alleging that she sustained carpal tunnel
syndrome due to factors of her federal employment, including computer keyboarding and typing.
On February 24, 2012 Dr. Nidal Shawahin, a Board-certified internist, found a positive
Phalen’s test on appellant’s left hand and diagnosed possible carpal tunnel syndrome. He noted
that appellant used her hands for typing at work and had similar symptoms in 2004 but was not
under his care at that time.
In an April 3, 2012 letter, OWCP notified appellant of the deficiencies of her claim. It
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted an April 27, 2012 statement, noting that her federal duties required
frequent use of typing with a computer keyboard. She also submitted a position description and
physical therapy notes dated December 30, 2004.
In a May 13, 2003 record of occupational injury or illness, appellant reported that she
noticed her hands were swollen from typing. The employing establishment restricted her from
typing for two weeks due to carpal tunnel syndrome.
On December 7, 2004 Hilda Williamson, a family nurse practitioner, diagnosed mid-back
pain. She indicated that appellant’s neck and back pain were aggravated by factors of her federal
employment, including the postural position in the chair to perform selected job tasking.
In an August 16, 2007 report, Dr. Elizabeth Hughes, a family practitioner, diagnosed an
occupational problem. She noted that appellant received an ergonomic chair following a prior
assessment which had helped to somewhat relieve her lower back pain. Appellant continued to
have bilateral shoulder pain and was provided with educational material on carpal tunnel
syndrome.
On February 27, 2012 Dr. Shawahin prescribed a wrist splint for her keyboard disability.
Electromyography and nerve conduction studies (EMG/NCS) dated March 13, 2013
revealed advanced bilateral carpal tunnel syndrome.
By decision dated June 12, 2012, OWCP denied appellant’s claim. It accepted her work
duties but found that the medical evidence was not sufficient to establish a causal relationship
between her wrist conditions to the employment factors.

2

On March 22, 2013 appellant requested reconsideration and submitted a March 20, 2013
report from Dr. Shawahin who stated that appellant had “carpal tunnel possibly caused by her
typing/keyboard at work.”
By decision dated May 8, 2013, OWCP denied modification of the June 12, 2012
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that her
federal employment caused or aggravated her carpal tunnel syndrome. Appellant submitted a
statement in which she identified the factors of employment that she believed caused the
condition, including computer keyboarding and typing. In order to establish a claim, she must
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See O.W., supra note 5.

3

also submit rationalized medical evidence which explains how her medical conditions were
caused or aggravated by her work factors.8
On February 24, 2012 Dr. Shawahin found a positive Phalen’s test on appellant’s left
hand and diagnosed possible carpal tunnel syndrome. He noted generally that she used her hands
for typing at work and had similar symptoms in 2004, but was not under his care at that time. On
February 27, 2012 Dr. Shawahin prescribed a wrist splint. On March 20, 2013 he stated that she
had “carpal tunnel possibly caused by her typing/keyboard at work.” Dr. Shawahin failed to
provide a rationalized opinion explaining how factors of appellant’s federal employment, such as
computer keyboarding and typing, caused or aggravated her carpal tunnel syndrome. He noted
that her condition possibly occurred while she was at work, but such generalized statements are
speculative and do not establish causal relationship. Dr. Shawahin’s opinion is unsupported by
adequate medical rationale explaining how her physical activity at work actually caused or
aggravated the diagnosed conditions.9
In her August 16, 2007 report, Dr. Hughes diagnosed an “occupational problem” and
noted that appellant received an ergonomic chair following a prior assessment. Appellant
continued to have bilateral shoulder pain and was provided with educational material on carpal
tunnel syndrome. Dr. Hughes failed to provide an opinion addressing how computer
keyboarding or typing were competent to cause or aggravate appellant’s carpal tunnel syndrome.
The March 13, 2013 EMG/NCS report is diagnostic in nature and does not address causal
relationship.
Appellant also submitted a position description, a May 13, 2003 record of occupational
injury or illness, a December 7, 2004 report from Ms. Williamson, a nurse practitioner, and the
physical therapy notes dated December 30, 2004. These documents do not constitute competent
medical evidence as they do not contain rationale by a physician relating appellant’s disability to
her employment.10
On appeal, appellant stated that she worked for the Federal Government for 35 years, 25
of which required repetitive use of her fingers on a daily basis. As noted she bears the burden of
proof to establish her claim.11 As the medical evidence of record lacks a sufficient opinion on
causal relationship, appellant failed to meet her burden of proof. The Board finds that her
arguments are not substantiated.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
11

See supra notes 3 to 7.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained carpal tunnel syndrome in the performance of duty causally related to factors of her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

